*64
ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Michael L. Diggs has committed professional misconduct warranting public discipline, namely allowing the time to sue to run in regard to an age discrimination matter and making misrepresentations to that client and another client regarding an employment discrimination matter and making misrepresentations to the Director regarding both of the client matters; and
WHEREAS, respondent withdraws his answer to the petition and unconditionally admits the allegations, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in they jointly recommend that the appropriate discipline is a 4-month suspension pursuant to Rule 15, RLPR, that the reinstatement hearing pursuant to Rule 18, RLPR, not be waived, and that any reinstatement additionally be conditioned upon payment of costs in the amount of $900 pursuant to Rule 24(d), RLPR, compliance with Rule 26, RLPR, successful completion of the professional responsibility examination pursuant to Rule 18(e), and satisfaction of the continuing legal education requirements of Rule 18(e), RLPR; and
WHEREAS, this court has independently reviewed the record and approves the jointly recommended discipline,
IT IS HEREBY ORDERED that respondent Michael L. Diggs is suspended from the practice of law for a period of 4 months and that any reinstatement is subject to the jointly agreed-to conditions set out above. The Director is awarded $900 in costs pursuant to Rule 24(d), RLPR.
BY THE COURT:
/s/ Alan C. Page
Alan C. Page Associate Justice